            Case 1:18-cv-12266-VSB Document 46 Filed 02/12/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                          2/12/2021
BINA RADOSTI,                                              :
                                                           :
                                        Plaintiff,         :
                                                           :        18-cv-12266 (VSB)
                      -against-                            :
                                                           :              ORDER
HUDSON’S BAY COMPANY d/b/a LORD                            :
& TAYLOR and LORD & TAYLOR LLC,                            :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          In light of the representations made at the February 12, 2021 status conference in the

 above-captioned case, (see Doc. 44), it is hereby:

          ORDERED that the parties are directed to appear for a telephonic status conference on

 April 9, 2021 at 12 PM. The dial-in number is 888-363-4749 and the conference code is

 2682448. At the conference, the parties should be prepared to discuss the status of settlement

 discussions. If there are developments prior to the date of the conference—including but not

 limited to the parties’ reaching a settlement agreement—the parties should advise the Court

 accordingly. If settlement discussions are unsuccessful and the parties believe this case will

 require a trial, the parties are directed to meet and confer prior to the conference to discuss any

 pre-trial issues, including but not limited to the Court’s prevailing COVID-19 protocols and

 determining potential trial dates for sometime after June 30, 2021.

 SO ORDERED.

Dated: February 12, 2021
       New York, New York
